Title: 16th.
From: Adams, John Quincy
To: 


       In the forenoon I attended at Mr. Carey’s meeting. The man that appeared in the pulpit I concluded very soon, was a son of Dartmouth. All was common-place: his ideas were trifling, his language was inelegant and his manner, was an unsuccessful attempt to the florid. He apostrophised Innocence, and said she was charming. In short he appeared to me to have all the defects without one of the excellencies of a youthful irregular imagination. After meeting was over I heard his name was Oliver, and that he is settled at Beverley. I had quite enough of him in hearing him once, and therefore in the afternoon I went to hear Mr. Spring, who entertained me much better, though, I am not a great admirer of his doctrine.
      